PER CURIAM.
The defendant-appellant pled nolo con-tendere to charges of second-degree murder, kidnapping and robbery. Although she reserved her right to appeal the denial of her motion to suppress her confessions to the crimes, we are compelled to dismiss the appeal on the authority of the later-decided case of Brown v. State, 376 So.2d 382 (Fla.1979). As also required by Brown, we direct that the defendant shall be granted the right, if she so desires, to withdraw her nolo plea and to plead anew.
Appeal dismissed.